Citation Nr: 1544127	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  12-33 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for prostate cancer.

2. Entitlement to an effective date prior to September 17, 2013 for the grant of service connection for radiculopathy of the left lower extremity.

3. Entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity.

4. Entitlement to a rating in excess of 20 percent for mild degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumbosacral spine for the period prior to September 17, 2013.

5. Entitlement to a rating in excess of 40 percent for mild degenerative disc disease and degenerative joint disease of the lumbosacral spine for the period from September 17, 2013.

6. Entitlement to a rating in excess of 10 percent for actinic keratosis with lichenoid inflammation; early invasive squamous cell and basal cell carcinoma of the left side of the nose and left temple.

7. Entitlement to a compensable rating for scars of the left thumb and right forearm associated with actinic keratosis with lichenoid inflammation; early invasive squamous cell and basal cell carcinoma of the left side of the nose and left temple for the period prior to April 15, 2014.

8. Entitlement to a rating in excess of 10 percent for scars of the left thumb and right forearm associated with actinic keratosis with lichenoid inflammation; early invasive squamous cell and basal cell carcinoma of the left side of the nose and left temple for the period from April 15, 2014.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to December 1957.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2011, December 2011, March 2014 and January 2015 rating decisions issued by the RO.  

In March 2014, the RO assigned an increased rating of 40 percent for the service-connected DDD and DJD of the lumbosacral spine beginning September 17, 2013. In May 2014, the RO assigned an increased rating of 10 percent for the service-connected scars of the left thumb and right forearm associated with actinic keratosis with lichenoid inflammation; early invasive squamous cell and basal cell carcinoma of the left side of the nose and left temple beginning April 15, 2014. As higher schedular ratings for the DDD and DJD of the lumbosacral spine and scars of the left thumb and right forearm  are possible prior to September 17, 2013 and April 15, 2014, these issues remains before the Board on appeal and has been characterized as noted on the title page. See AB v. Brown, 6 Vet. App. 35   (1993).

The Board previously remanded these issues in July 2013 for additional development. The development has been completed and the case has been returned to the Board for appellate consideration.

In addition to the paper claims file, there is an electronic claims file associated with the Veteran's claim.

Additional VA treatment records and a 2015 report of a VA respiratory examination were added to the record.  This evidence is not pertient to the issues decided herein.  Accordingly, the Board finds that additional action by the RO or the Board is not required with regard to this evidence. 38 C.F.R. § 20.1304(c) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. A November 2010 report of VA examination documents a diagnosis of lumbosacral DDD without evidence of radiculopathy; A September 2013 report of VA examination documents a diagnosis of mild radiculopathy of the left sciatic nerve. 

2. The service-connected radiculopathy of the left lower extremity is shown to be productive of a mild degree of impairment.  

3. Prior to September 17, 2013, the service-connected lumbar spine  disability picture is not shown to have been manifested by forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; nor were incapacitating episodes due to intervertebral disc syndrome requiring physician prescribed bed rest demonstrated.  

4. From September 17, 2013, the service-connected lumbar spine disability picture is not shown to have been manifested by unfavorable ankylosis of the entire thoracolumbar spine; nor were incapacitating episodes due to intervertebral disc syndrome requiring physician prescribed bed rest demonstrated.  

5. The actinic keratosis with lichenoid inflammation; early invasive squamous cell and basal cell carcinoma of the left side of the nose and left temple measures .8 cm at its widest.

6. Prior to April 15, 2014, the scars of the right forearm and left thumb are not deep, superficial in an area exceeding 144 square inches or unstable or painful. 

7. From April 15, 2014, the Veteran is not shown to have 3 or 4 scars that are unstable or painful.




CONCLUSIONS OF LAW

1. The criteria for an effective date prior to September 17, 2013, for the grant of service connection for radiculopathy of the left lower extremity have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).

2. The criteria for the assignment of a rating in excess of 10 percent for the service-connected radiculopathy of the left lower extremity are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.124a including Diagnostic Code (DC) 8520 (2015).

3. The criteria for the assignment of a rating in excess of 20 percent for the service-connected mild DDD and DJD of the lumbosacral spine for the period prior to September 17, 2013 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a including DC 5243 (2015).

4. The criteria for the assignment of a rating in excess of 40 percent for the service-connected mild DDD and DJD of the lumbosacral spine for the period from September 17, 2013 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a including DC 5237 (2015).

5. The criteria for a rating in excess of 10 percent for actinic keratosis with lichenoid inflammation; early invasive squamous cell and basal cell carcinoma of the left side of the nose and left temple have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.118, DC 7800 (2015).  

6. The criteria for a compensable rating for scars of the right forearm and left thumb for the period prior to April 15, 2014 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.118, DC 7801, 7802, 7804 (2015).  

7. The criteria for a rating in excess of 10 percent for scars of the right forearm and left thumb for the period from April 15, 2014 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.118, DC 7801, 7802, 7804 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in October 2010. The claims were last adjudicated in November 2014.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records were reviewed by the RO and all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claim. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal.  

In addition, the Veteran was afforded multiple VA examinations in connection with his claims. To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the examinations obtained in November 2010, November 2011, April 2012, and September 2013 are adequate with regard to the issues on appeal, as the examinations contemplated the relevant rating criteria with regard to the claims on appeal. The examiners considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete accurate documentation of the examination findings. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

Further, the Board is aware that this appeal was, most recently, remanded by the Board in July 2013. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). That remand requested that the Agency of Original Jurisdiction obtain current examination evaluating the Veteran's disabilities. Here, additional examinations were obtained in September 2013 and have been associated with the claims file. Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examinations. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations - Effective Dates

Unless otherwise specified, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase is to be fixed in accordance with the facts found, but will not be earlier than the date of receipt of the claimant's application. 38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400.  The effective date is the date of receipt of claim or the date entitlement arose, whichever is later. However, if the claim is received within one year of separation from service, the effective date will be the day following the date of separation from service.  38 C.F.R. § 3.400(b)(2).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a)). 38 C.F.R. § 3.155 provides that any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim. Such an informal claim must identify the benefit sought. 38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. See also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).  

Analysis

Historically, in a May 2002 rating decision, the RO granted service connection for mild DDD of the lumbosacral spine and assigned a 10 percent rating. The Veteran filed a claim for increase in June 2006. An August 2006 report of VA examination reflects, in pertinent part, "sometimes he will have some pain or tingling down the back of his legs, but he does not describe any sciatic-type leg radiation or any weakness or numbness. He does not have any bowel or bladder incontinent attributed to the low back and he has not had any fever, unexplained weight loss, or any constitutional or associated symptoms related to the back." In the September 2006 rating decision, the RO assigned an increased 20 percent rating for the mild DDD of the lumbosacral spine based on range of motion findings as documented in the August 2006 VA examination report. Notably, given the absence of radiculopathy symptoms, the RO did not assign any separate ratings for associated objective neurologic abnormalities. See 38 C.F.R. § 4.71a, DC 5243 Note (1). 

In September 2010, the Veteran filed his current claim for an increased rating for his DDD of the lumbosacral spine. A November 2010 report of VA examination does document, in pertinent part, the Veteran's complaint of occasional radiation of back pain down the back of the left leg to his left knee. However, on objective neurological examination, straight leg raising elicited complaint of pain in the Veteran's lower back but did not elicit complaint of radiculopathy. He had full knee and ankle flexion and extension strength, bilaterally. Knee jerks were 2+ ankle jerks were 1+, bilaterally. He denied numbness or tingling in his legs. The diagnosis was lumbosacral DDD without evidence of radiculopathy. 

Subsequently, a September 17, 2013 report of VA examination documents a diagnosis of mild radiculopathy of the left sciatic nerve. The Veteran complained of radiating pain and numbness down the left leg to the knee approximately three times per week, lasting roughly half a day to a whole day. He reported that his left foot would drag at times. On examination the physician documented objective evidence of radiculopathy, specifically, mild intermittent pain of the left lower extremity and mild numbness of the left lower extremity involving the sciatic nerve on the left.

The Board has considered the contentions of the appellant.  The Board is constrained by the law and regulations governing the establishment of effective dates for the award of compensation. Effective dates are generally determined by the date of receipt of a claim or date entitlement arose, whichever is later and here, no exceptions to the general rule are applicable.  The Board finds that the record demonstrates that September 17, 2013 is the date entitlement arose as the evidence shows that the VA examination report of that date documents an associated neurologic abnormality of radiculopathy of the left lower extremity.  

The current claim was received more than one year after the date of separation and therefore the effective date for service connection on the day following the date of separation from service is not applicable in this case.  38 U.S.C.A. § 5110(b). Based upon the facts of this case, an effective date prior to September 17, 2013, for the grant of service connection for radiculopathy of the left lower extremity is not warranted. As the preponderance of the evidence is against the claim; there is no doubt to be resolved.  The appeal is denied.

Laws and Regulations - Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12Vet. App 119 (1999).

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Radiculopathy, Left Lower Extremity.

The RO evaluated the Veteran's left lower extremity radiculopathy under diagnostic codes (DC) 8520, the criteria for evaluating the sciatic nerve. See 38 C.F.R. § 4.124a. A 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve. A 20 percent evaluation is warranted moderate incomplete paralysis of the sciatic nerve. A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve. A 60 percent evaluation is assigned for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy. A 80 percent evaluation is in order for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.

Incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis. When the involvement is wholly sensory the rating should be for the mild or at most the moderate degree.  

The September 2013 report of VA examination documents the Veteran's complaint of radiating pain and numbness down the left leg to the knee approximately three times per week, lasting roughly half a day to a whole day. He reported that his left foot would drag at times. On examination the physician documented signs and symptoms of radiculopathy, specifically, mild intermittent pain of the left lower extremity and mild numbness of the left lower extremity involving the sciatic nerve on the left. Overall, the physician indicated that the Veteran's radiculopathy of the left lower extremity was of a mild degree of impairment. The Veteran did not have any other neurologic abnormalities or findings related to his lumbosacral spine disability.

On this record, the Board finds that a rating in excess of 10 percent for the left lower extremity radiculopathy associated with the DDD and DJD of the lumbosacral spine is not warranted. As documented, the Veteran's radiculopathy was manifested by mild intermittent pain of the left lower extremity and mild numbness of the left lower extremity involving the sciatic nerve on the left. The criteria for a 20 percent rating or higher would require moderate incomplete paralysis of the sciatic nerve. Such impairment is not documented. Rather, the evidence demonstrates that overall, the Veteran's radiculopathy is productive of a mild degree of impairment.

Based on these facts, the Board finds that the weight of the evidence, lay and medical does not demonstrate that a rating in excess of 10 percent for the service-connected left lower extremity radiculopathy associated with the DDD and DJD of the lumbosacral spine is warranted and the claim for increased rating is denied.  

DDD and DJD, Lumbosacral Spine

The RO evaluated the Veteran's DDD and DJD of the lumbosacral spine disability under DC 5243, the criteria for evaluating intervertebral disc syndrome.  The criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating diseases and injuries of the spine.  See 38 C.F.R. § 4.71a.  

Under the formula, 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.

40 percent evaluation is warranted forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is in order for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine. 

Under the formula the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  

The normal combined range of motion of the thoracolumbar spine is 240 degrees. Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.  

Also under the formula, intervertebral disc syndrome can either be evaluated under the general rating formula as noted above or based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

Under the formula for rating intervertebral disc syndrome based on incapacitating episodes, a 20 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. 

A 40 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

A 60 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The November 2010 report of VA examination reflects the Veteran's complaint of constant pain. He reported that on a daily basis in the afternoon his back pain became so severe that he had to lie down. He reported flare-ups of pain approximately 12 days a month that resulted in his having to lie down for as long as 2-4 hours. On one particular month, he had to put himself on bed rest for a 2-day period. However, he had not been put on bed rest by any doctor in the past year. The range of motion findings of the lumbosacral spine were as follows: forward flexion to 45 degrees; extension to 15 degrees; left lateral flexion to 10 degrees; right lateral flexion to 20 degrees; left rotation to 10 degrees; right rotation to 15 degrees with pain at endpoints in all ranges of motion. On repetitive use testing, range of motion findings of the lumbosacral spine were as follows: forward flexion to 40 degrees; extension to 10 degrees; left lateral flexion to 8 degrees; right lateral flexion to 15 degrees; left rotation to 12 degrees; right rotation to 13 degrees. 

The September 2013 report of VA examination reflects the Veteran's complaint of constant pain. The range of motion findings of the lumbosacral spine were as follows: forward flexion to 15 degrees (with objective evidence of painful motion pain at 15 degrees); extension to 10 degrees (with objective evidence of painful motion pain at 10 degrees); left lateral flexion to 10 degrees (with objective evidence of painful motion pain at 10 degrees); right lateral flexion to 15 degrees (with objective evidence of painful motion pain at 15 degrees); left rotation to 5 degrees (with objective evidence of painful motion pain at 5 degrees); right rotation to 10 degrees (with objective evidence of painful motion pain at 10 degrees). The Veteran did not have additional limitation in range of motion of the thoracolumbar spine on repetitive use testing. 

Muscle strength testing was unremarkable. Deep tendon reflex testing showed absent reflexes in the ankles bilaterally, noted to be normal for the Veteran given his age and not due to radiculopathy. He had decreased sensation to light touch in the left extremity but otherwise sensory examination was unremarkable. He demonstrated mild radiculopathy in the sciatic nerve on the left. The Veteran did not have ankylosis. He did not experience any episodes of IVDS that resulted in incapacitating episodes requiring physician prescribed bed rest.  

In light of the applicable rating criteria, the Board finds that there is no basis for assignment of a rating higher than 20 percent for the service-connected lumbar spine disability for the period of the appeal prior to September 17, 2013. 

The criteria for a 40 percent rating or higher would require forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Such impairment is not documented during this period of the appeal. Rather, prior to September 17, 2013, at worse, the Veteran has forward flexion of the thoracolumbar spine to 40 degrees (November 2010 VA examination).  Additionally, there is no showing of any incapacitating episodes due to intervertebral disc syndrome requiring physician prescribed bed rest. To that end, though the Veteran reported that during one particular month, he had to put himself on bed rest for a 2-day period, he acknowledged that he had not been put on bed rest by any doctor in the past year. 

Based on these facts, the Board finds that the weight of the evidence, lay and medical does not demonstrate that a rating in excess of 20 percent for the service-connected mild DDD and DJD of the lumbosacral spine for the period prior to September 17, 2013 is warranted and this claim for increased rating is denied.

The Board finds that there is no basis for assignment of a rating higher than 40 percent for the service-connected mild DDD and DJD of the lumbosacral spine from September 17, 2013.

The criteria for a 50 percent rating or higher would require unfavorable ankylosis of the entire thoracolumbar spine.  Such impairment is not documented during this period of the appeal. Rather, the evidence demonstrates that at worse the Veteran has forward flexion of the thoracolumbar spine to 15 degrees. Additionally, the Veteran experiences no incapacitating episodes of IVDS that requires physician prescribed bed rest in the past year.

Based on these facts, the Board finds that the weight of the evidence, lay and medical does not demonstrate that a rating in excess of 40 percent for the service-connected mild DDD and DJD of the lumbosacral spine for the period from September 17, 2013 is warranted and this claim for increased rating is denied.


Skin

The RO evaluated the Veteran's actinic keratosis with lichenoid inflammation; early invasive squamous cell and basal cell carcinoma of the left side of the nose and left temple under DC 7800, the criteria for evaluating burn scars of the head, face or neck; scars of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck. See 38 C.F.R. § 4.118.

A 10 percent rating is assigned for one characteristic of disfigurement. 

A 30 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, or lips); or when there are two or three characteristics of disfigurement. 

A 50 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features; or when there are four or five characteristics of disfigurement. 

An 80 percent rating is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features; or when there are four or five characteristics of disfigurement.

The 8 characteristics of disfigurement are: 1) Scar 5 or more inches (13 or more cm.) in length; 2) Scar at least one-quarter inch (0.6 cm.) wide at widest part; 3) Surface contour of scar elevated or depressed on palpation; 4) Scar adherent to underlying tissue; 5) Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); 6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); 7) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and 8) Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Regarding the Veteran's scars of the left thumb and right forearm, a 10 percent rating is assigned for scars, not affecting the head, face, or neck, that 1) are deep and cover an area exceeding 6 sq. in. (39 sq. cm.) (a deep scar is one associated with underlying soft tissue damage); 2) are superficial and cover an area of 144 sq. in. or greater (a superficial scar is one not associated with underlying soft tissue damage); or 3) for one or two scars that are unstable or painful (an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. See 38 C.F.R. § 4.118, DCs 7801, 7802, 7804. 

Higher ratings may be assigned where the scar is either deep and covers an area exceeding 12 sq. in. or for three or four scars that are unstable or painful. Alternatively, scars may be rated based on the limitation of function of an affected part. 38 C.F.R. § 4.118, DC 7805.

The November 2011 report of VA examination reflects that the Veteran had a 3.5 cm linear scar on his right forearm; a 2x2 cm scar on his left thumb; a 2 cm linear scar on his left temple; and, a 1x.8 cm scar on the left side of his nose. The Veteran had no other pertinent physical findings, complications, conditions, signs and/or symptoms related to his scars.

The April 2012 report of VA examination reflects that the Veteran did not have any scars of the trunk or extremities that were painful or unstable. The scar on his right forearm was linear and measured 2 cm. The scar on his left thumb was superficial and non-linear and measured 2x2 cm.

The Veteran did not have any scars of the head, face or neck that were painful or unstable. The scar on his nose measured 1x1 cm. The scar on his left temple measured 2x.02 cm. The scars were not manifested by elevation, depression, adherence to underlying tissue or missing underlying soft tissue. There was no abnormal pigmentation or texture of the head, face or neck. There was no gross distortion or asymmetry of facial features or visible or palpable tissue loss. The scars did not result in limitation of function.

The September 2013 VA examination documents the Veteran's complaint that his residual scars were numb but not painful. None of his scars of the trunk or extremities was painful or unstable.  He had multiple scars of the right forearm. He had 3 linear scars that measured 3x.1 cm, 2x.1 cm and 4x.1 cm, respectively. He had a superficial non-linear scar that 1.5x1 cm. The scar on his left thumb measured 2x2, 3 cm.

His scar on the left nasal tip measured 1x1 cm. The scar just lateral to his left eye measured 2x.1 cm. There was no elevation, depression, adherence to tissue or missing underlying soft tissue of the facial scars. However, there was hyperpigmentation of the scar on the left nasal tip. There was no gross distortion or asymmetry of facial features or visible tissue loss of the facial scars.

An April 2014 VA dermatology clinic note documents the Veteran's complaint that he had a tender area on his left thumb scar. Otherwise, the Veteran's complaints and objective manifestations of the scars were unchanged.

With regard to the actinic keratosis with lichenoid inflammation; early invasive squamous cell and basal cell carcinoma of the left side of the nose and left temple, this evidence does not support a rating in excess of 10 percent. Rather, the evidence demonstrates that the Veteran had one characteristic of disfigurement of his facial scars, namely scar at least one-quarter inch (.6 cm wide at widest part). To that end, the November 2011 report of VA examination reflects that the Veteran's scar on the left side of his nose was .8 cm at the widest part. There was no gross distortion or asymmetry of facial features or visible tissue loss of the facial scars. Additionally, there was no demonstration of 2 or more characteristics of disfigurement.

With regard to the scars of the left thumb and right forearm, prior to April 15, 2014, the left thumb and right forearm scars were not deep, superficial in area exceeding 144 square inches or unstable or painful. Thus, a noncompensable rating adequately contemplates the manifestations of the Veteran's scars of the left thumb and right forearm, prior to April 15, 2014. 

From April 15, 2014, the weight of the evidence does not demonstrate three or four painful or unstable scars. Thus the 10 percent rating that considers the tender area of the left thumb scar adequately contemplates the manifestations of the Veteran's scars of the left thumb and right forearm from April 15, 2014.

The Board has also considered the Veteran's assertions as to the severity of his symptoms; however, the objective medical evidence to be more probative than his lay assertions in determining that his facial scars  and scars of the right forearm and left thumb do not meet the criteria for higher ratings during the appeal period. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). He is competent to report that he has experienced increased symptoms; however, the examinations disclosing that he only demonstrated one characteristic of disfigurement and that his scars of the right forearm and left thumb were not deep, unstable, painful, cause limited motion or cause limitation of function  (prior to April 2014; and did not have three or four painful or unstable scars thereafter), prepared by skilled professionals, are more probative than his assertions in support of a claim for benefits. He has simply not provided evidence suggestive a greater severity to warrant higher ratings.

As the criteria for higher ratings for his actinic keratosis with lichenoid inflammation; early invasive squamous cell and basal cell carcinoma of the left side of the nose and left temple and the scars of the left thumb and right forearm have not been demonstrated at any time during the appeal period, the preponderance of the evidence is against the claims, and the appeals are denied.

Extraschedular Consideration

The Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the above documented rating criteria are inadequate.  

The symptoms that the Veteran describes and the findings made by the various medical professionals, such as severity of impairment of the radiculopathy, range of motion findings of the lumbar spine disability and scar measurements, and an evaluation of tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypo- or hyperpigmentation, abnormal texture, limitation of motion, and sensation, are "like or similar to" those explicitly listed in the rating criteria, which considers such symptoms and manifestations. The Board finds that the applicable rating schedule is adequate and referral for extraschedular consideration is not warranted under the circumstances of this case.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  


	(CONTINUED ON NEXT PAGE)




ORDER

An effective date prior to September 17, 2013 for the grant of service connection for radiculopathy of the left lower extremity is denied.

Entitlement to a rating in excess of 10 percent for radiculopathy of the left lower extremity is denied.

Entitlement to a rating in excess of 20 percent for mild DDD and DJD of the lumbosacral spine for the period prior to September 17, 2013 is denied.

Entitlement to a rating in excess of 40 percent for mild DDD and DJD of the lumbosacral spine for the period from September 17, 2013 is denied.

Entitlement to a rating in excess of 10 percent for actinic keratosis with lichenoid inflammation; early invasive squamous cell and basal cell carcinoma of the left side of the nose and left temple is denied.

Entitlement to a compensable rating for scars of the left thumb and right forearm for the period prior to April 15, 2014 is denied.

Entitlement to a rating in excess of 10 percent for scars of the left thumb and right forearm for the period from April 15, 2014 is denied.


REMAND

With regard to the Veteran's claim of entitlement to service connection for prostate cancer, in March 2015, the Veteran submitted correspondence expressing disagreement with the January 2015 rating decision that denied the claim. To date, however, the RO has not issued a statement of the case (SOC) regarding this particular issue in response to the Veteran's notice of disagreement (NOD). Therefore, remand is necessary to cure this defect. See 38 C.F.R. §§ 19.9, 20.200, 20.201; see also Manlincon v. West, 12 Vet. App. 238 (1999). The RO should return the claims file to the Board with respect to this particular issue only if the Veteran perfects her appeal in a timely manner. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The AOJ should issue a SOC addressing the issue of entitlement to service connection for prostate cancer. The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


